Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 10 of U.S. Patent No. 10,735,144. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 are either anticipated by or obvious variants of patent claims 1, 10.  For example, patent claim 1 includes all limitations of independent claim 1.  Patent claim 10 includes all limitations of independent claim 2.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1, 10.  In particular, the following table shows the corresponding limitations between claims 1-2 and patent claims 1, 10.
Present Application Claims (17/858,247)
Patent claims (US 10,735,144)
1. A wireless communications method implemented in a user equipment used in a wireless communications system, the method comprising: 
receiving, from a base station, first information and second information, the first information indicating a communication interval, and the second information indicating a resource allocation, wherein the resource allocation starts after the configuration offset which is relative to subframe 0; and 





communicating other user equipment on resources determined based on the first information and the second information.  




2. A wireless communications method implemented in a base station used in a wireless communications system. the method comprising: transmitting. to a user equipment, first information, and second information, the first information indicating a communication interval, and the second information indicating a resource allocation. wherein the resource allocation starts after the configuration offset which is relative to subframe 0: and 





communicating the user equipment on resources determined based on the first information and the second information.  

1. A wireless communications method implemented in a base station used in a wireless communications system supporting cellular and device-to-device (D2D) communications, the wireless communications method comprising: transmitting to one or more first user equipments (UEs) a first information, a second information and a third information, the first information indicating a communication interval, the second information indicating a configuration offset, and the third information indicating a resource allocation, wherein the resource allocation starts after the configuration offset with respect to starting point of subframe 0; and 
allocating resources to said one or more first user equipments for the D2D communications according to the first information, the second information and the third information.


10. A wireless communications method implemented in a first user equipment (UE) used in a wireless communications system supporting cellular and device-to-device (D2D) communications, the wireless communications method comprising: receiving from a base station a first information, a second information and a third information, the first information indicating a communication interval, the second information indicating a configuration offset, and the third information indicating a resource allocation, wherein the resource allocation starts after the configuration offset with respect to starting point of subframe 0; and controlling resource allocation for the D2D communications according to the first information, the second information and the third information.


Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of U.S. Patent No. 11,398,881. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 are either anticipated by or obvious variants of patent claims 1, 9.  For example, patent claim 9 includes all limitations of independent claim 1.  Patent claim 1 includes all limitations of independent claim 2.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1, 9.  In particular, the following table shows the corresponding limitations between claims 1-2 and patent claims 1, 9.
Present Application Claims (17/858,247)
Patent claims (US 11,398,881)
1. A wireless communications method implemented in a user equipment used in a wireless communications system, the method comprising: 
receiving, from a base station, first information and second information, the first information indicating a communication interval, and the second information indicating a resource allocation, wherein the resource allocation starts after the configuration offset which is relative to subframe 0; and 



communicating other user equipment on resources determined based on the first information and the second information.  




2. A wireless communications method implemented in a base station used in a wireless communications system. the method comprising: transmitting to a user equipment, first information, and second information, the first information indicating a communication interval, and the second information indicating a resource allocation. wherein the resource allocation starts after the configuration offset which is relative to subframe 0: and 



communicating the user equipment on resources determined based on the first information and the second information.  

9. A wireless communications method implemented in a user equipment used in a wireless communications system supporting cellular and device-to-device (D2D) communications, the wireless communications method comprising: receiving, from a base station, first information, second information and third information, the first information indicating a communication interval, the second information indicating a configuration offset, and the third information indicating a resource allocation, wherein the resource allocation starts after the configuration offset which is relative to subframe 0; and communicating other D2D user equipment on resources determined based on the first information, the second information and the third information.



1. A wireless communications method implemented in a base station used in a wireless communications system supporting cellular communications, the wireless communications method comprising: transmitting, to a user equipment, first information, second information and third information, the first information indicating a communication interval, the second information indicating a configuration offset, and the third information indicating a resource allocation, wherein the resource allocation starts after the configuration offset which is relative to subframe 0; and communicating the user equipment on resources determined based on the first information, the second information and the third information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag C Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477